CONTINUATION SHEET

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
A final rejection was mailed on 7/1/2022. On 9/1/2022, Applicant filed after final claim amendments and remarks. The amendments filed on 9/1/2022 are entered. In the amendments filed on 9/1/2022, claim 29 was amended and 35 was cancelled. 
Claims 26, 29-33, 36-40, and 42 are pending. 
Claims 1-25, 27, 28, 34, 35, and 41 are canceled. 
Claims 39 and 40 are withdrawn from consideration. 
Claims 26, 29-33, 36-38, and 42 are rejected. 

Advisory Action
Continuation of 5: Applicant's reply has overcome the following rejections:
The 35 USC 112(d) rejection of claim 29 has been withdrawn due to applicant’s amendment filed on 9/1/2022.  
The 35 USC 112(a) and (d) rejections of claim 35 has been withdrawn because claim is now cancelled. 
	 
Continuation of 7: For the purposes of appeal the proposed amendments will be entered and an explanation of how the amended claims would be rejected is as follows: 

Claims 26, 29-33, 36-38, and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tissot-Favre et al., US 2013/0122147 A1; in view of Dinand et al., US 5,964,983 A; as evidenced by Miller, US 2015/0353917 A1; as evidenced by Martinez-Villagran et al., US 2015/0173397 A1; and as evidenced by Lewis et al., US 2014/0342038 A1 for the reasons made of record in the office action mailed on 7/1/2022. 
Claim 30 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tissot-Favre et al., US 20130122147 A1; in view of Dinand et al., US 5,964,983 A; as evidenced by Miller, US 2015/0353917 A1; as evidenced by Martinez-Villagran et al., US 2015/0173397 A1; and as evidenced by Lewis et al., US 2014/0342038 A1; as applied to claims 26, 29-33, 36-38, and 42 above; and in further view of Sakaji et al., US 2014/0134306 A1; for the reasons made of record in the office action mailed on 7/1/2022. 

Continuation of 12. The request for reconsideration has been considered, but does not place the application in condition for allowance for the following reasons: 
It remains the Examiner’s position that the claims are unpatentable for the reasons of record in the final office action. 
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.

The feed composition pellet does not contain grain (claim 26, ln. 12)
Meaning of word “grain” in the claim phrase
An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s). Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. MPEP 2111.01 IV. In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art. Dictionary definitions can be used to determine the ordinary and customary meaning of claim terms. MPEP 2111.01 III.
In the present case, the specification does not define the term “grain”. As such, the term grain is given its ordinary and customary meaning that is attributed to it by those of ordinary skill in the art.
In the present case, the specification does not disclose any particular grains. The specification does not provide exemplary materials that are considered grains. The specification simply states the word “grain” (para 0004, 0007, 0009, 0048, 0053, 0054). The specification discloses an exemplary feed formulation that comprises “Grain products (16 %)” (para 00117). However, the specification does not disclose any particular grains. 

Applicant argues the term "grain" must be given its ordinary and customary meaning (remarks, p. 6). Applicant provides a discussion of “Grasses” from Wikipedia (remarks, p. 6). Examiner is not persuaded by this discussion. First, Applicant does not establish the ordinary and customary meaning of the term “grain” that is attributed to it by those of ordinary skill in the art. Wikipedia is not a dictionary. The Wikipedia discussion is about “Grasses”. A discussion of “Grasses” does not provide a meaning of the word “grain”. Second, the Wikipedia discussion does not overcome the reasons explaining how the prior art is encompassed within the breadth of the negative limitation. Tissot-Favre does not require the feed composition to include a carbohydrate source. Tissot-Favre does not require the carbohydrate source to be a grain. Tissot-Favre discloses the carbohydrate source may be alfalfa. As evidenced by Miller, US 2015/0353917 A1, alfalfa is considered a forage crop (para 0264). For more detailed explanations see final, mailed on 7/1/2022, p. 8-9.
Prior art
Applicant argues Alfalfa (i.e., one of prior art alternatives) is grain (remarks, p. 6). Applicant argues the citations to Wikipedia establish that Alfalfa is grain (remarks, p. 6). Examiner is not persuaded by this discussion. First, Applicant does not establish the ordinary and customary meaning of the term “grain” that is attributed to it by those of ordinary skill in the art. Wikipedia is not a dictionary. The Wikipedia discussion is about “Grasses”. A discussion of “Grasses” does not provide a meaning of the word “grain”. Second, the argument fails to address the evidentiary reference (Miller, US 2015/0353917 A1) disclosing that alfalfa is considered a forage crop (para 0264). Third, Wikipedia discussion does not overcome all reasons explaining how the prior art is encompassed within the breadth of the negative limitation. Tissot-Favre does not require the feed composition to include a carbohydrate source. Tissot-Favre does not require the carbohydrate source to be a grain. For more detailed explanations see final, mailed on 7/1/2022, p. 8-9.
Applicant argues Tissot-Favre’s discussion of further embodiments fails to suggest the further embodiments are not required to be present (remarks, p. 6-7). Applicant argues Tissot-Favre’s example include carbohydrate (remarks, p. 7). Examiner is not persuaded by Applicant’s stretched interpretation of “further” embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. MPEP 2123 II. Tissot-Favre does not require the feed composition to include a carbohydrate source. Tissot-Favre does not require the carbohydrate source to be a grain. Tissot-Favre discloses the carbohydrate source may be alfalfa. As evidenced by Miller, US 2015/0353917 A1, alfalfa is considered a forage crop (para 0264). For more detailed explanations see final, mailed on 7/1/2022, p. 8-9.

Combination of references 
Applicant argues Tissot-Favre teaches away from Dinand. Applicant reasons that the skilled person would not be motivated to try the thickening composition of Dinand because Tissot-Favre discloses thickeners (remarks, p. 7-8). Examiner is not persuaded by this argument. A prior art reference must be considered in its entirety including portions that would lead away from the claimed invention. MPEP 2141.02 VI. It is improper to combine references where the references teach away from their combination. MPEP 2145 X.D.2. The totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness. MPEP 2145 X.D.3. Teaching an alternative or equivalent way to a claimed
invention does not teach away from it. In re Dunn, 146 USPQ 479, 483. 
Tissot-Favre discloses the feed composition (comestible composition) may contain emulsifiers, thickeners, and gelling agents (para 0062). Tissot-Favre does not disclose fibrillated parenchymal cellulose. Dinand discloses the microfibrillated cellulose can stabilize emulsions, act as a gelling agent, and act as a thickening agent (col. 8, ln. 62-64). 
Based upon the teaching of the prior art, the combination of references is prima facie obvious under either one or both of the concepts of simple substitution and teaching, suggestion motivation. First, it would have been obvious to one having ordinary skill in the art at the time of invention to substitute emulsifiers, thickeners, and gelling agents, as taught in Tissot-Favre, with a microfibrillated parenchymal cellulose gelling or thickening agent, as taught in Dinand, to obtain a feed composition having a thickening or gelling agent that is a microfibrillated parenchymal cellulose. For more detailed explanations see final, mailed on 7/1/2022, p. 6-7. Second, one of ordinary skill in the art at the time the invention was filed would have been motivated to use Dinand’s cellulose because the microfibrillated cellulose is produced by the economic exploitation of plant residues (Dinand, col. 2, ln. 4-6). For more detailed explanations see final, mailed on 7/1/2022, p. 6-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/W A Moore/Primary Examiner, Art Unit 3619